             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION



RONALD LEE COOPER,                    )
                                      )
          Plaintiff,                  )
                                      )      CASE NO. 1:21-cv-02526-
     v.
                                      )      LMM-CCB
EQUIFAX INFORMATION                   )
SERVICES, LLC; EXPERIAN               )
INFORMATION SOLUTIONS,                )
INC.; and TRANS UNION LLC;            )
                                      )
          Defendants.                 )


 EXPERIAN INFORMATION SOLUTIONS, INC.’S CERTIFICATE OF
    INTERESTED PERSONS AND CORPORATE DISCLOSURE
STATEMENT PURSUANT TO LOCAL RULE 3.3 AND FEDERAL RULE
                OF CIVIL PROCEDURE 7.1

    1.    The undersigned counsel of record for a party to this action

          certifies that the following is a full and complete list of all parties

          in this action, including any parent corporation and any publicly

          held corporation that owns 10% or more of the stock of a party:


                (a)    Plaintiff Ronald Lee Cooper.

                (b)    Defendant Equifax Information Services, LLC.
           (c)   Defendant Experian Information Solutions, Inc. The

                 ultimate parent company of Experian Information

                 Solutions, Inc. is Experian plc. Experian plc indirectly

                 owns one hundred percent (100%) of Experian

                 Information Solutions, Inc. Experian plc is registered as a

                 public company in Jersey, Channel Islands, and is

                 publicly traded on the London Stock Exchange.

           (d)   Defendant Trans Union, LLC.



2.   The undersigned further certifies that the following is a full and

     complete list of all other persons, associations, firms,

     partnerships, or corporations having either a financial interest in

     or other interest which could be substantially affected by the

     outcome of this particular case:


     The following companies are the US-based subsidiaries of Experian

     plc that are not wholly owned and are not publicly traded:


           (a)   Central Source LLC

           (b)   Online Data Exchange LLC

           (c)   New Management Services LLC


                                 2
                   (d)   VantageScore Solutions LLC

                   (e)   Opt-Out Services LLC

      3.    The undersigned further certifies that the following is a full and

            complete list of all persons serving as attorneys for the parties in

            this proceeding:


Joseph McClelland, Attorney for Plaintiff;

Esther Slater McDonald and the law firm of SEYFARTH SHAW, LLP, Attorneys
for Equifax Information Services, LLC;

Michael Adam Merar and the law firm of QUILLING SELANDER LOWNDS
WINSLETT AND MOSER, PC, Attorneys for Trans Union, LLC; and

Rebecca C. Reynolds and the law firm of JONES DAY, Attorneys for Experian
Information Solutions, Inc.



Dated: July 14, 2021                  Respectfully submitted,

                                      /s/ Rebecca C. Reynolds
                                      Rebecca C. Reynolds
                                      Ga. Bar No. 194180
                                      JONES DAY
                                      1221 Peachtree St. NE, Ste. 400
                                      Atlanta, GA 30361
                                      Telephone: (404) 521-3939
                                      Facsimile: (404) 581-8330
                                      rreynolds@jonesday.com

                                      Attorney for Defendant
                                      Experian Information Solutions, Inc.




                                        3
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 14, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the

foregoing document is being served this day on counsel of record via transmission

of Notices of Electronic Filing generated by CM/ECF.


                                              /s/ Rebecca C. Reynolds
                                              Rebecca C. Reynolds

                                              Attorney for Defendant
                                              Experian Information Solutions, Inc.




                                          4
